  Case 18-26329       Doc 23   Filed 12/10/18 Entered 12/10/18 16:11:47         Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                     )              BK No.:    18-26329
Tenesha L Funches                          )
                                           )              Chapter: 13
                                           )
                                                          Honorable LaShonda Hunt
                                           )
                                           )
               Debtor(s)                   )

                           Order Dismissing Case for Unreasonable Delay

       This matter coming before the Court on Trustee's Motion to Dismiss for Unreasonable Delay,
the Court having heard the facts and the arguments of Counsel,

IT IS HEREBY ORDERED:



This case is dismissed.




                                                       Enter:


                                                                Honorable LaShonda A. Hunt
Dated: December 10, 2018                                        United States Bankruptcy Judge

 Prepared by counsel of Movant:
 Office of the Chapter 13 Trustee

 Marilyn O. Marshall

 Suite 800

 224 South Michigan Avenue

 Chicago, IL 60604-2500

 (312) 431-1300
